DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a computer configured to generate based on the interference signal, two dimensional tomographic image data …” (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a computer” (claim 1) is interpreted as “a control unit 112a, a derivation unit 112b and an evaluation unit 112c” (paragraphs 0051, 0066-0067 of instant publication application). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	 Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Urashima et al. (US 2012/0285936) in view of Troitski et al. (US 2005/0145607), Sugino (US 2018/0264600), Takada (US 2016/0363434) and Chen et al. (US 2003/0218756)
 	Regarding claim 1, Urashima et al. discloses “a laser welding apparatus” (fig.1), comprising:
 	“a laser oscillator” (107) configured to emit “a laser beam toward a welding portion of a welded materials” (para.0027, i.e., the laser beam 107a on the welded part and para.0098, i.e., a workpiece 101 may have regions of different materials);
105) configured to generate “an interference signal that indicates an intensity of an interference beam” (para.0038, i.e., The differential detector 118 determines a differential component between the coherent light generated by the reference beam 113b and the object beam 113a on the first input terminal 118a and the coherent light generated by the reference beam 113b and the object beam 113a on the second input terminal 118b, thereby removing noise.  Thus, an electric signal is generated according 
to the intensity of the noise-free coherent light in the differential detector 118.  Specifically, in the differential detector 118, a differential component is generated between an electric signal corresponding to the intensity of the coherent light on the first input terminal 118a and an electric signal corresponding to the intensity of the coherent light on the second input 
terminal 118b.  An electric signal converted from the coherent light (a differential component between the two electric signals generated in the differential detector 118) is transmitted to an A/D converter 119.  Examiner interpreted that the interference signal is the output signal of the converter 119 including an electric signal from second input terminal 118b.) including “a measurement beam” (113a and para.0022, i.e., the object beam 113a is emitted into the keyhole and then is reflected at a bottom of the keyhole is incident on the optical interferometer) reflected by the welding portion and “a reference beam” (113b); and
 	“a computer” (112) configured to:
 		“generate, based on the interference signal, data indicating a correlation among a distance” (para.0042, i.e., the computer 112 including a measuring unit 112b that measures the penetration depth of welded part based on the electrical signal of the coherent light from the A/D converter 119 … specifically, the measuring unit 112b performs, for example, a fast Fourier transform (FFT) on the electric signal of coherent light from the A/D converter and then measures the penetration depth of the welded part. Examiner noted that the computer is used to generate the data based on signal in order to determine the depth or distance of the welded part) “in a proceeding direction of welding of the welding portion” (para.0055, i.e., The movable stage 110 having the workpiece 101 fixed thereon moves in a moving direction (x direction) indicated by an arrow in FIG. 3), and “an intensity of the interference signal along a depth direction” (as explained above, the intensity of the reference signal is the output signal of converter 119 including the signal from 118b such that the depth measurement is along a depth direction using the measurement beam 113a in order to measure the depth of the welded part 102).
  	Urashima et al. is silent regarding data including two dimensional tomographic image data; extract specific depth tomographic image data within a specified range from the two-dimensional tomographic image data, and derive a welding depth for each distance corresponding to a peak intensity of the interference signal within the specified depth tomographic image data.
 	Troitski et al. teaches “tomography data includes two-dimensional tomographic image data” (para.0065, i.e., a tomographic image is an aggregate of 2D reconstructed images). Urashima et al. teaches a laser processing device. Troitski et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Urashima et al. with Troitski et al., by providing tomography data includes two-dimensional tomographic image data according to Troitski, to provide more accurate image details (para.0065) as taught by Troitski.  
 	Sugino teaches “a computer configured to: extract specified depth tomographic image data within a specified range from the two-dimensional tomographic image data, welding depth for each distance correspond to an intensity of the interference signal within the specified depth tomographic image data” (para.0007, i.e., A first aspect of the disclosure relates to a measuring apparatus configured to measure a penetration depth of a molten pool of a workpiece during laser welding.  The measuring apparatus includes: a measuring unit configured to measure the penetration depth of the molten pool by interferometry; and a controller configured to control the measuring unit. The measuring unit includes: a light source configured to emit a laser beam for measurement; a splitter configured to split the laser beam for measurement into a measuring beam travelling toward the molten pool and a reference beam travelling toward a reference mirror; a light-receiving element configured such that an interference beam is incident on the light-receiving element; a scanning mechanism configured to vary an application position of the measuring beam travelling toward the molten pool; and an image-capturing unit configured to capture an image of the molten pool.  The interference beam is synthesized from the measuring beam reflected from the molten pool and the reference beam reflected from the reference mirror. The controller is configured to i) determine a deepest portion of the molten pool based on a result of image capturing performed by the image-capturing unit, and ii) control the scanning mechanism such that the measuring beam travelling toward the molten pool is applied to the deepest portion. Examiner interpreted that the controller is the computer that is configured to measure the distance based on the measuring unit feedback (i.e., interference signal) and the process of measuring can be repeated in order to measure portions of deepest portion). Urashima et al. teaches a laser welding apparatus. Sugino teaches a laser welding apparatus.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Urashima et al. with Sugino, by adding Sugino’s program 
 	Chen et al. teaches “each distance corresponding to a peak intensity” (fig.5, shows the plurality of peak intensity and each distance corresponding to a peak intensity). Urashima et al. teaches a welding apparatus using optical coherence tomography. Chen et al. teaches optical coherence tomography. Examiner noted that both Chen et al. and Urashima et al. using the optical coherence tomography and the purpose of the optical coherence tomography is used to determine the depth of a surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Urashima et al. with Chen et al., by incorporate Chen et al.’s algorithm having signal as a function of depth so as to provide high resolution over a greater depth range (para.0039) as taught by Chen et al. 
 	Regarding claim 2, modified Urashima et al. discloses “the specific range of the specified depth tomographic image data is defined along the depth direction” (Chen et al., fig.5 shows the specific range of the specified depth tomographic image data is defined along the depth direction).
 	Regarding claim 3, modified Urashima et al. discloses “the computer is further configured to evaluate a quality of the welding in the welding portion based on the welding depth derived for each distance” (Urashima et al., para.0023, i.e., the laser welding apparatus … determines the quality of welding on the welded part based on the specified penetration depth. Chen et al. teaches depth for each distance).



Allowable Subject Matter
 	Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
 
Response to Arguments
 	Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 112 …” on page 5 of remark.
 	In response, the amendment to claims overcome the rejections.
 	(2) Applicant argues “35 USC 103 … Troitski does not disclose … indicating a correlation among a distance in proceeding direction of welding …” on page 6-7 of remark.
 	In response, Troitski is only used to teach tomography data includes two-dimensional tomographic image data. In addition, the amendment to claims changed the scope of invention. Examiner has provided additional references in current rejection.




Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761